Title: To George Washington from James Madison, 7 December 1787
From: Madison, James
To: Washington, George



Dear Sir
New York Decr 7. 1787

My last inclosed a continuation of the Fœderalist to number 14 inclusive. I now add the numbers which have succeeded.
No authentic information has yet arrived concerning the posture of Europe. Reports, with some less doubtful symtoms, countenance the suspicions of war.
I understand that the Constitution will certainly be adopted in Connecticut; the returns of the deputies being now known, and a very great majority found to be its declared and firm friends. There will be more opposition in Massachusetts, but its friends there continue to be very sanguine of victory. N. Hampshire, as far as I can learn, may be set down, on the right list. I remain Dear Sir, with the highest respect and the most unfeigned attachment Your Obedient humble servant

Js Madison Jr

